
	

113 HR 3438 : National Laboratories Mean National Security Act
U.S. House of Representatives
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		H. R. 3438
		IN THE SENATE OF THE UNITED STATES
		December 2, 2014ReceivedAN ACT
		To amend the Homeland Security Act of 2002 to authorize use of grants under the Urban Area Security
			 Initiative and the State Homeland Security Grant Program to work in
			 conjunction with a Department of Energy national laboratory.
	
	
		1.Short titleThis Act may be cited as the National Laboratories Mean National Security Act.
		2.Use of homeland security grant funds in conjunction with Department of Energy national laboratoriesSection 2008(a) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)) is amended in the matter preceding paragraph (1) by inserting including by working in conjunction with a National Laboratory (as defined in section 2(3) of the
			 Energy Policy Act of 2005 (42 U.S.C. 15801(3)),  after plans,.
		
	Passed the House of Representatives December 1, 2014.Karen L. Haas,Clerk
